Citation Nr: 1217935	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder, including depression, bipolar disorder, and cyclothymic disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

In January 2011, the Board remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran did not serve in combat, posttraumatic stress disorder was not diagnosed in service, there is no evidence of fear of actual or threaten hostile military activity, or credible evidence of a noncombat in-service stressor to support a diagnosis of posttraumatic stress disorder related to service that conforms to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), of the American Psychiatric Association in accordance with 38 C.F.R. § 4.125(a).

2.  A psychiatric disorder other than posttraumatic stress disorder, including depression, bipolar disorder, and cyclothymic disorder, was not affirmatively shown to have been present in service, and a psychiatric disorder other than posttraumatic stress disorder, including depression, bipolar disorder, and cyclothymic disorder, first documented after service, is unrelated to an injury or disease or event in service. 


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  A psychiatric disorder other than posttraumatic stress disorder, including depression, bipolar disorder, and cyclothymic disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).




The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, dated in June 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service treatment records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records, VA records, and records of the Social Security Administration.  





In February 2011, the Veteran was afforded a VA examination, which included a medical opinion.  

In a statement in March 2012, the Veteran argued that the VA examination in February 2011 was inadequate, because the examination did not comply with the Board's remand instructions and the examiner's conclusions were seriously flawed and extremely biased.  The Veteran questioned whether the examination by a psychologist met the Board's remand directive to afford him a VA psychiatric examination.  The Veteran argued that the VA examiner did not make a determination regarding whether the cited events in service met the definition of a stressor under the DSM-IV.  The Veteran asserted that the VA examiner discounted the long-standing diagnoses of depression and bipolar disorder by changing the diagnosis to cyclothymia, which diverted attention from the merits of his claim.

In the remand in January 2011, the Board directed that the Veteran be afforded a VA psychiatric examination.  The Board did not request that the VA examiner be a psychiatrist or psychologist.  The examination was conducted by a clinical psychologist, who is qualified through education, training or experience to diagnosis a mental health disorder.  See mayoclinic.com.  As the clinical psychologist is specialist in mental health, the clinical psychologist can provide the appropriate analysis and opinion to resolve the question posed by the Board in the remand, that is, whether there is causal relationship whether a current psychiatric disorder and service, the so-called "nexus" requirement needed to establish service connection.   As the clinical psychologist rendered an opinion and rationale required by the Board's remand, there was substantial compliance with the Board's remand and no further action to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As for the flawed conclusions in the context of the stressors, the VA clinical psychologist considered the adequacy of the Veteran's claimed stressors and made a specific finding in the assessment for PTSD that the Veteran did not meet the DSM-IV stressor criteria for PTSD.  


As for the flawed conclusions in the context of the diagnosis of cyclothymia, a cyclothymic disorder is a mild form of bipolar disorder.  Like bipolar disorder, cyclothymia is a chronic mood disorder that causes emotional ups and downs.  See mayoclinic.com.  As for depression, the VA examiner noted the history and diagnosis and treatment of depression.  While the diagnoses vary, the unresolved question is whether any current psychiatric disorder however diagnosed is related to service.  And the VA examiner did render an opinion on whether cyclothymia was related to service, but the VA examiner did not diagnose depressive disorder.  As the VA examiner did not diagnose depressive disorder, the VA examiner did not reach the question of a causal relationship to the service.  As the VA examiner considered the Veteran's prior medical history and described his findings and rendered an opinion in sufficient detail so that the Board's review of the record is a fully informed one, the VA examination and opinion are adequate in the context of the diagnosis of cyclothymia.  See D'Aries v. Peake, 22 Vet. App. 97, 103-04 (2008) (An opinion is adequate where it is based on consideration of the medical history and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.).  

As for alleged bias,  the VA examiner is presumed to have properly discharged his duties as a mental health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttal by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Essentially, the Veteran disagrees with the VA examiner's analysis of the facts.  As the VA examiner reviewed the record, as the Veteran has not demonstrated that the VA examiner was unaware of any significant fact in his case, and as the Veteran has not introduced any evidence that shows a lack of impartiality of the VA examiner, the Veteran has not met his burden to show that the VA examination was inadequate on the basis of bias. 



As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 






For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran who served during a period of war is presumed to have been in sound condition except for any disorder noted when examined and accepted for service.  Clear and unmistakable evidence that the disability manifested in service existed before service and that the disease or injury was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

On the claim of service connection for PTSD, service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 





Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

When a claim for PTSD is based on a noncombat stressor, the noncombat Veteran's testimony alone is insufficient proof of a stressor.  Moreua v. Brown, 9 Vet. App. 389, 396 (1996). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).




Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The service personnel records show that the Veteran was stationed at Fort Polk, Louisiana, Fort Huachuca, Arizona, Fort Sam Houston, Texas, and Fort Bliss, Texas.  The Veteran was trained as a medical corpsman. 

The service treatment records show that on entrance examination the Veteran denied nervous trouble of any sort, including trouble sleeping, nightmares, depression, or excessive worry.  There was no notation of a history or finding of a pre-existing psychiatric disorder, and the psychiatric evaluation was normal.  The remainder of the service treatment records contain no complaint, finding, history, treatment, or diagnosis of a psychiatric disorder, including PTSD.  




On examination prior to separation from service, on the medical history questionnaire, the Veteran denied nervous trouble of any sort, including trouble sleeping and nightmares.  There was a check to "yes" as to depression or excessive worry, but then crossed out and "no" was checked.  The examiner commented that the Veteran used to worry a lot.  The psychiatric evaluation was normal, and a psychiatric disorder was not listed in the summary of diagnoses.

After service, private medical records show that in January 2000 the assessment included depression.  

VA records show that in May 2002 the Veteran complained of depression.  On clinical assessment in July 2002, there was a long history of depression, possibly since childhood with severe episodes, the worse in February 2002 surrounding a divorce and loss of employment.  For military history, it was noted that the Veteran served as a medic and that he had no problems or difficulties in service.  In March 2003, the Veteran complained of a life-long history of depression and that he had taken antidepressant medication for about 15 years.  In May 2003, the diagnosis by a VA psychiatrist was major depression. 

In January 2004, on a psychological evaluation for the Social Security Administration, the Veteran stated that he was a medic in the Army.  He complained nightmares, night sweats, and flashbacks, which the examiner associated with Vietnam.  The diagnoses were bipolar disorder and to rule out panic disorder and to rule out PTSD. 

Records of the Social Security Administration show that the Veteran was granted disability benefits from February 2004 due to bipolar disorder. 







VA records show that in January 2005 the Veteran sought to re-establish care for depression and he wanted to know if he had PTSD.  It was noted that the Veteran served in the Army as a medic, that he did not go to Vietnam, that he was not exposed to combat, that he was not a victim of military personal trauma, but he did witness wounded soldiers, returning from Vietnam.  History included no prior hospitalizations, but the Veteran had some counseling and he had taken antidepressant medication on and off for 10 years.  The diagnosis was bipolar disorder.  The VA physician reported that while the Veteran described symptoms of PTSD there were not enough symptoms to make the diagnosis. 

VA records show that in February 2005 the Veteran was hospitalized for two days for bipolar disorder.  In March 2005, the Veteran requested a referral in order to determine whether he had PTSD.  The diagnoses were bipolar disorder and to rule out PTSD.  In June 2005, the Veteran was referred for a PTSD evaluation to rule out PTSD. 

On a VA PTSD assessment in October 2005, the Veteran stated that during his training as a medic he was anxious about being sent to Vietnam, but it turned out that he was stationed stateside at a hospital where he worked with many wounded soldiers, returning from Vietnam, and that he was troubled most by soldiers, who had bad facial wounds.  

The VA psychiatrist, who conducted the assessment, reported that in service the Veteran was spared exposure to direct threats to his safety and that the record and findings during the interview did not support the diagnosis of a military-related posttraumatic stress disorder.

In written statements in May 2007 (Notice of Disagreement), in April 2008 (Substantive Appeal), in May 2008, in August 2010, and in February 2012, the Veteran stated that his mental health condition was made worse or aggravated by service.  He stated that he did not have symptoms of posttraumatic stress disorder in service, possibly because he drank a lot. 


In a written statement in May 2007, C.S., a lifelong friend of the Veteran, stated that they were roommates after they both completed their military service.  C.S. stated that the Veteran was deeply affected by the patients who were maimed or injured or psychiatrically disturbed by Vietnam.  C.S. stated that when the Veteran left the service he was a changed man and his life took a turn for the worse.  

In a statement in May 2008, the Veteran related specific experiences in service, many of which he identified as stressors that contributed to his mental health problems.  He stated that he was very anxious about being sent to Vietnam, that he was troubled by soldiers returning from Vietnam, who were severely wounded, that he was stressed by working with patients with tuberculosis, meningitis, and other contagious diseases and by having to suture an artery without any prior training, that he observed a deceased soldier, charred by lightning, that he had to accompany a soldier with a compound leg fracture who was being transferred to the hospital, and that he had to attend to a woman, who was in the late stage of childbirth.  The Veteran stated that he was further traumatized by the loss of a friend who was sent to Vietnam, and by unknowingly taking Thorazine, given by a fellow medic, and drinking alcohol, a sometime lethal combination.

In December 2010, the Veteran testified that he his military service had aggravated the effect of his traumatic experiences, growing up in Guatemala.  He stated that he had been diagnosed as having posttraumatic stress disorder, depression, and bipolar disorder.  He stated that his exposure to different wards and to patients returning from Vietnam caused depression.  He stated that all of his experiences in service were traumatic and impacted on his mental health. 

In February 2011, a VA examination was conducted by a VA clinical psychologist.  The VA psychologist reviewed the Veteran's file, including the transcript of the hearing in December 2010, and VA records.  Psychological testing was done.  On review of the record, the VA psychologist noted that the Veteran was last hospitalized by VA in 2005 and that the Veteran was currently being treated by VA and that the diagnoses included depression and bipolar disorder. 


The Veteran described psychiatric symptoms, which he associated with PTSD, such as startle response, hypervigilance, substance abuse, anger, and marital and family distress.  He also described problems with concentration, discomfort in crowds, and social isolation.  His other symptoms included anxiety, depression, sleep disturbance, nightmares, and fatigue.  The Veteran stated that the symptoms began in service in about 1968. 

As for the Veteran's pre-military history, the Veteran described a childhood growing up in Guatemala during a civil war, with some emotional and physical abuse and one occasion of sexual abuse.

As for military history, the Veteran stated that he was trained as a medical specialist, that he worked at a hospital [in Texas] and that he did not go the Vietnam.  The Veteran described the following experiences in service as traumatic: discrimination, because he did not speak English well; working with severely wound soldiers, especially amputees, returning from Vietnam; viewing a body charred by electrocution; and unknowingly taking Thorazine and drinking alcohol, which almost killed him.  The Veteran stated that he was scared of being sent to Vietnam, because of his experience growing up during a civil war in Guatemala, which he associated with fear of hostile military activity. 

Psychological testing was indicative of an individual, who was depressed.  The VA psychologist stated that the Veteran did not meet the DSM-IV criteria for a stressor to support the diagnosis of PTSD and PTSD was not diagnosed.  The VA psychologist explained that throughout the record the criteria for a diagnosis of PTSD related to service had not been met. 

The VA psychologist did state that the Veteran's history and presentation of symptoms were more consistent with a diagnosis of cyclothymic disorder.  The VA psychologist expressed the opinion that the cyclothymic disorder was less likely than not related to any event in service.  



Analysis

The Veteran did not serve in combat and he was stationed in the United States for his entire period of service.  Although the Veteran expressed fear of being sent to Vietnam, there is no evidence of fear of hostile military activity under 38 C.F.R. § 3.304(f)(3), that is, actual or threatened death or serious injury or threat to one's physical integrity in the United States.  And there is no evidence of an in-service personal assault. 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder or a psychiatric disorder other than PTSD, namely depressive disorder, bipolar disorder, or cyclothymia, referred to collectively as a psychiatric disorder other than PTSD, the claimed psychiatric disorders were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. § 3.3034(f) (Posttraumatic Stress Disorder)

On separation examination, the examiner commented that the Veteran worried a lot, which meets the threshold of a notation of symptoms in service that may potentially relate to a psychiatric disorder, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  



See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service). 

As the service treatment records lack the documentation of manifestations sufficient to identify posttraumatic stress disorder or a psychiatric disorder other than PTSD and sufficient observation to establish chronicity on the basis of single entry, months before separation, and as chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d) or for posttraumatic stress disorder under 38 C.F.R. § 3.304(f). 

After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements and testimony in which the Veteran associates his experiences in service with posttraumatic stress disorder or a psychiatric disorder other than PTSD. 

As the Veteran is competent to describe symptoms of psychiatric illness, his statements and testimony are admissible and are to be considered as evidence of continuity.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377; 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); 







see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness); see Rucker at 74 (competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.). 

As it does not necessarily follow that there is a relationship between the symptoms the Veteran describes and posttraumatic stress disorder or a psychiatric disorder other than PTSD, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent evidence.  See Savage at 497 (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 

Although the Veteran is competent to describe psychiatric symptoms, a psychiatric disorder, including posttraumatic stress disorder, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of posttraumatic stress disorder or a psychiatric disorder other than PTSD is medical in nature and competent medical evidence is required to substantiate such a claim.  See Savage at 498 (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  


The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

For posttraumatic stress disorder, there is a specific legal requirement that the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV). 38 C.F.R. § 3.304(f). 

As for a psychiatric disorder other than PTSD, as the presence or diagnosis of a psychiatric disorder other than PTSD cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, a psychiatric disorder other than PTSD is not a simple medical condition that the Veteran is competent to identify. 

Although the Veteran was trained as a medic in service, no factual foundation has been established to show that the Veteran's medical education, training, or experience otherwise qualified him to diagnose posttraumatic stress disorder or a psychiatric disorder other than PTSD.  And the Veteran does not claim that he has specialized education, training, and experience to diagnose posttraumatic stress disorder or a psychiatric disorder other than PTSD.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (though medically trained as a nurse, the witness had no special knowledge, regarding the medical specialty, cardiology, was not probative evidence). 

For this reason, Veteran's statements and testimony are not competent evidence on the question of the presence or diagnosis of posttraumatic stress disorder or a psychiatric disorder other than PTSD before service, in service, or since service. 





As for the Veteran describing a contemporaneous medical diagnosis, there is no medical diagnosis of a psychiatric disorder before 2000 although the Veteran had a long history of depression, possibly since childhood, and he had been on antidepressant medication by history before 2000.  As for symptoms described by the Veteran that later support a diagnosis by a mental health professional, there is no evidence that a mental health professional diagnosed posttraumatic stress disorder associated with the Veteran's military service or a psychiatric disorder other PTSD associated with the Veteran's experiences in service. 

To the extent the Veteran has expressed the opinion that his claimed psychiatric disorders are associated with his military experiences, the Veteran's opinion as a lay person is limited to inferences that are rationally based on one's perception and does not require specialized education, training, or experience. 

Here the question of the relationship between posttraumatic stress disorder or a psychiatric disorder other than PTSD is not a simple medical question that the Veteran as a lay person is competent to assert based on a reasonable inference without a showing of specialized education, training, or experience to offer such an opinion.  For this reason, the Veteran's lay opinion is not competent evidence and not admissible as evidence is not to be considered as competent evidence favorable to claim.

As for the statement of the Veteran's lifelong friend, the friend as a lay person is not competent to diagnose a psychiatric disorder or competent to offer an opinion that changes he saw in the Veteran after the Veteran returned from service were indicative of a psychiatric disorder.  For this reason, the friend's statement is not competent evidence and not admissible as evidence is not to be considered as competent evidence favorable to claim.






The competent and credible medical evidence of record consists of a VA assessment of PTSD in 2005 and a report of VA examination in 2011.  On the VA PTSD assessment in 2005, the VA psychiatrist stated that in service the Veteran was spared exposure to direct threats to his safety and that the record and findings during the interview did not support the diagnosis of a military-related posttraumatic stress disorder.  In other words, the Veteran's fear of being sent to Vietnam and the emotional problems he had with working with wounded soldiers returning from Vietnam were not sufficient stressors to support a diagnosis of posttraumatic stress disorder related to military service.  This evidence opposes the claim of service connection for posttraumatic stress disorder. 

On VA examination in 2011, the VA psychologist noted that the Veteran was currently being treated by VA and that the diagnoses included depression and bipolar disorder.  The Veteran described psychiatric symptoms that began in service in about 1968, which he associated with PTSD. 

As for military history, the Veteran stated that did not go the Vietnam.  The Veteran described the following experiences in service as traumatic: discrimination, because he did not speak English well; working with severely wound soldiers, especially amputees, returning from Vietnam; viewing a body charred by electrocution; and unknowingly taking Thorazine and drinking alcohol, which almost killed him.  The Veteran stated that he was scared of being sent to Vietnam, because of his experience growing up during a civil war in Guatemala, which he associated with fear of hostile military activity. 

Considering the Veteran's military history as summarized above, the VA psychologist stated that the Veteran did not meet the DSM-IV criteria for a stressor to support the diagnosis of PTSD and PTSD was not diagnosed.  The VA psychologist explained that throughout the record the criteria for a diagnosis of PTSD related to service had not been met.  




The VA psychologist did state that the Veteran's history and presentation of symptoms were more consistent with a diagnosis of cyclothymic disorder.  The VA psychologist expressed the opinion that the cyclothymic disorder was less likely than not related to any event in service.  This evidence opposes the claim of service connection for posttraumatic stress disorder and for a psychiatric disorder other than PTSD, however diagnosed.

As for the Veteran's other claimed stressors he identified in a statement in May 2008, namely, having to suture an artery without any prior training, accompanying soldier with a compound leg fracture, attending to a woman, who was in the late stage of childbirth, and the loss of a friend who was sent to Vietnam, as the stressors are unrelated to combat, threat of hostile enemy activity, or personal assault, the Veteran's statements and testimony alone are insufficient proof of a stressor to support the diagnosis of posttraumatic stress disorder.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (noncombat stressor); see Patton v. West, 12 Vet. App. 272, 277 (1999) (exception to noncombat stressor in a stressor involving a personal assault).

In the absence of competent and credible medical evidence of a current diagnosis of posttraumatic stress disorder related to military service or a psychiatric disorder other than posttraumatic stress disorder related to an injury, disease, or event in service, the preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

The Veteran asserts that he entered service with a pre-existing mental health disorder, which was aggravated by his experiences in service.  A Veteran is presumed to have been in sound condition when entering service, except for any disorder noted on entrance examination, or clear and unmistakable evidence demonstrates, in part, that a pre-existing condition existed before service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306(b).



As a psychiatric disorder was not noted on entrance examination, the Veteran was presumed to be in sound condition when he entered service.  And the Board has explained that the Veteran is not competent to diagnosis a psychiatric disorder or to express an opinion that his pre-service childhood experiences growing up in the midst of civil war, resulted in a psychiatric disorder.  And no mental health professional has diagnosed a pre-existing psychiatric disorder, although the Veteran has a long history of depression since childhood.  As there is no clear and unmistakable medical evidence of a pre-existing psychiatric disorder, the presumption of soundness is not rebutted, and the Board need not reach the question of aggravation of a pre-existing psychiatric disorder.  

As the Board may consider only competent independent medical evidence to support its findings as to a question involving a medical diagnosis, which is not capable of lay observation or one that is not a simple medical condition, or there is a question of medical causation, where a lay assertion or opinion on medical causation is not competent evidence, and as there is no favorable, competent medical evidence to support the claim under either 38 C.F.R. § 3.303(b) (continuity) or 38 C.F.R. § 3.303(d) (first diagnosed after service), the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for posttraumatic stress disorder is denied.

Service connection for a psychiatric disorder other than posttraumatic stress disorder, including depression, bipolar disorder, and cyclothymic disorder, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


